DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1-9, 11 and 13 under AIA  35 U.S.C. 103 have been fully considered but are moot in view of the new ground of rejection.  
          
Response to Amendment
4.	In response to the amendment, the rejection of claims 1-9, 11 and 13 under 35 U.S.C. 112 is maintained.        

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1 and 6 each recites ”determining whether a vehicle is traveling; generating a first around-view image by synthesizing a plurality of images respectively acquired by a plurality of cameras into one image while the vehicle is traveling; generate a corrected second around-view image signal by calculating a mismatch value based on the plurality of images respectively acquired by the plurality of cameras during a predetermined time and estimating an optimal mismatch value based on the calculated mismatch value; … outputting the selected image signal of the first around-view image signal and the corrected second around-view image signal; wherein the calculating of the mismatch value comprises determining whether a vanishing point is stabilized by determining whether a position change of the vanishing point in the plurality of images respectively acquired by the plurality of cameras is in a first predetermined range and if the vanishing point is determined to be stabilized, calculating a matching value based on a motion value calculated based on temporal changes between images of the plurality of images, and wherein when the vanishing point is determined to be at a center of each of the plurality of images respectively acquired by the plurality of cameras, a ground state is determined to be flat”. 
The claim is unclear because of the following reasons: the locations of the plurality of cameras are undefined whether they be attached to the vehicle or be any cameras located at arbitrary locations; it is unclear whether the plurality of images respectively acquired by the plurality of cameras during a predetermined time are images of which during a predetermined time a vehicle is travelling or during a predetermined time the vehicle is not travelling. It appears the capturing of the images is irrelevant to the vehicle and whether the vehicle is travelling or not. It is also unclear, how the mismatch value and/or the optimal mismatch value are used or processed to generate the corrected second around-view image. 
Claims 1-9, 11 and 13 are deemed indefinite.

Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

8.	Claims 1-9, 11 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Baek et al. (US Publication 2015/0353011, hereinafter Baek) in view of Ciarcia (US Publication 2014/0099035) or Perkins et al. (US Patent 5,454,045, hereinafter Perkins), and further in view of Pham et al. (US Publication 2018/0060669, hereinafter Pham) and Jang (US Publication 2018/0150082). 
	Regarding claim 1, Baek discloses a method of processing an around-view image, the method comprising:
	determining whether a vehicle is traveling (Note: based on 112(b) Rejection section above, a vehicle can be interpreted any arbitrary vehicle not being pictured;  Baek,  para. 0018, an arbitrary vehicle can be parked or moving);
	generating a first around-view image by synthesizing a plurality of images respectively acquired by a plurality of cameras into one image while the vehicle is traveling; generate a corrected second around-view image signal by calculating a mismatch value based on the plurality of images respectively acquired by the plurality of cameras during a predetermined time (Note: based on 112(b) Rejection section above, the examiner interprets the vehicle travelling status is irrelevant; Baek, fig. 7, para’s 0099-0113, receive reference round images captured by a plurality of cameras; receive photographed round images captured by the plurality of cameras; calculated offset information based on differences between photographed images and reference images; combine images photographed by the plurality of cameras using or without using calculated offset information to generate round view image; control the around view image generated using the offset information and a second around view image generated without using the offset information to be simultaneously displayed on the display unit 180.  In a case in which the around view image is selected from between the around view image and the second around view image displayed on the display unit 180, the processor 170 may control the around view image to be generated through continuous use of the offset information); and
outputting the corrected second around-view image signal or the first around-view image signal and the corrected second around-view image signal,
selecting one of the first around-view image signal and the corrected second around-view image signal when the first around-view image signal and the corrected second around-view image signal are output; and
	outputting the selected image signal of the first around-view image signal and the corrected second around-view image signal (Baek, fig. 7, para’s 0099-0113, these features are obviously disclosed/suggested in view of: combine images photographed by the plurality of cameras using or without using calculated offset information to generate round view image; control the around view image generated using the offset information and a second around view image generated without using the offset information to be simultaneously displayed on the display unit 180.  In a case in which the around view image is selected from between the around view image and the second around view image displayed on the display unit 180, the processor 170 may control the around view image to be generated through continuous use of the offset information; compare between reference images and captured images, a comparison between reference position information and current position information of the cameras using gyro sensors; para. 0143, in a case in which the around view image is selected from between the around view image and the second around view image displayed on the display unit 180, the processor 170 may continuously output the around view image.  In addition, the processor 170 may generate an around view image based on captured images through continuous use of the generated offset information). 
	Baek does not explicitly disclose: 
	generate a corrected second around-view image signal by calculating a mismatch value and estimating an optimal mismatch value based on the calculated mismatch value; 	wherein the calculating of the mismatch value comprises determining whether a vanishing point is stabilized by determining whether a position change of the vanishing point in the plurality of images respectively acquired by the plurality of cameras is in a first predetermined range and if the vanishing point is determined to be stabilized, calculating a matching value based on a motion value calculated based on temporal changes between images of the plurality of images, and wherein when the vanishing point is determined to be at a center of each of the plurality of images respectively acquired by the plurality of cameras, a ground state is determined to be flat.
	Ciarcia and Perkins both disclose generate a corrected second around-view image signal by calculating a mismatch value and estimating an optimal mismatch value based on the calculated mismatch value (see Ciarcia, see Abstract, a Gaussian model is iteratively applied to the points of the images to determine a best match/mismatch; Perkins, col. 7, line 59 through col. 8, line 15, estimate non-match value using Gaussian model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ciarcia’s teachings or Perkins’ features 
	Baek-Ciarcia/Perkins does not explicitly disclose 
	wherein the calculating of the mismatch value comprises determining whether a vanishing point is stabilized by determining whether a position change of the vanishing point in the plurality of images respectively acquired by the plurality of cameras is in a first predetermined range and if the vanishing point is determined to be stabilized, calculating a matching value based on a motion value calculated based on temporal changes between images of the plurality of images, and wherein when the vanishing point is determined to be at a center of each of the plurality of images respectively acquired by the plurality of cameras, a ground state is determined to be flat.

	Pham discloses wherein the calculating of the mismatch value comprises determining whether a vanishing point is stabilized by determining whether a position change of the vanishing point in the plurality of images respectively acquired by the plurality of cameras is in a first predetermined range and if the vanishing point is calculated based on temporal changes between images of the plurality of images (Pham, para. 0108, the vertical vanishing point detected by method 400 is used to detect whether someone has tampered with the viewpoint of a security camera.  In one ROOE arrangement, the method 400 is applied at regular intervals on a single camera view.  One example of a regular interval is to apply method 400 to a camera view over a time period, such as once per day.  At each application of method 400, the location of the determined vertical vanishing point is compared to the location of the vertical vanishing point determined at the previous application of method 400 to the same camera view.  If the distance between the determined vertical vanishing points is greater than a fixed threshold distance, the viewpoint is determined to have changed.  One example of a fixed threshold distance is 10% of the width of the image.  The changing of the viewpoint can be evidence of a re-positioning of the camera, i.e., camera in motion, indicative of tamper by an unscrupulous person).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pham’s features into Baek-Ciarcia/Perkins’s invention for providing a reliable round-view image by ensuring that the motion of captured video is acceptable.
wherein when the vanishing point is determined to be at a center of each of the plurality of images respectively acquired by the plurality of cameras, a ground state is determined to be flat (Jang, para. 0120, referring to FIG. 14, a preset vanishing point is on a center line 1410 of an input image 1400.  A height coordinate 1420 of the center line 1410 is set to include a vanishing point of an image captured on a level/flat ground).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jang’s features into Baek-Ciarcia/Perkins-Pham’s invention for providing a reliable round-view image by matching images when moving object are on level ground.
 
	Regarding claim 2, Baek-Ciarcia/Perkins-Pham-Jang discloses the method of claim 1, comprising setting automatically to output the corrected second around-view image signal of the first around-view image signal and the corrected second around-view image signal (Baek, these features are obviously disclosed/suggested as described in claim 1 above, see fig. 7, para’s 0099-0113, 0138, 0143, and specifically, a calibrated around view image 930, information 1311 indicating a region calibrated by the offset information, and calibration quantity information 1313 are displayed on the display unit 180, see fig. 13a, para. 0138).

	Regarding claim 3, Baek-Ciarcia/Perkins-Pham-Jang discloses the method of claim 1, wherein the generating of the corrected second around-view image signal is performed when the vanishing point is not the center of each of the plurality of images  (Baek, fig. 12 and 13a, para. 0160-0161, these features are obviously disclosed/suggested  in view of: a message (1220) indicating that calibration is to be executed on the basis of offset information is displayed on a display when an impact applied to a vehicle during travel of the vehicle is greater than or equal to a predetermined level; and a calibrated around-view image (930), information (1311) indicating a region corrected by offset information, and correction quantity information (1313) are displayed together on a display; see also Jang, para. 0120, referring to FIG. 14, a preset vanishing point is on a center line 1410 of an input image 1400.  A height coordinate 1420 of the center line 1410 is set to include a vanishing point of an image captured on a level/flat ground).
	The motivation and obviousness arguments are the same as claim 1. 

	Regarding claim 4, Baek-Ciarcia/Perkins-Pham-Jang discloses the method of claim 1, wherein the first around-view image signal is generated while a transportation object moves (Baek, fig's 12 and 13a, para. 0160-0161, claim 2, these features are obviously disclosed/suggested in view of: a message (1220) indicating that calibration is to be executed on the basis of offset information is displayed on a display when an impact applied to a vehicle during travel of the vehicle is greater than or equal to a predetermined level; and a second around-view image generated without using the offset information are displayed together; Jang, para. 0120, referring to FIG. 14, a preset vanishing point is on a center line 1410 of an input image 1400.  A height coordinate 1420 of the center line 1410 is set to include a vanishing point of an image captured on a level/flat ground).
	The motivation and obviousness arguments are the same as claim 1.

Regarding claim 5, Baek-Ciarcia/Perkins-Pham-Jang discloses the method of claim 4, wherein simultaneously outputting of the first around-view image signal and the corrected second around-view image signal includes outputting in a state in which the transportation object is stopped (Baek, fig’s 8a and 8b, para. 0095, claim 2, these features are obviously disclosed/suggested in view of: a left camera (195a) and/or a right camera (105c), which are disposed on side mirrors, can be out of position by a pedestrian or another vehicle being parked at a side of the vehicle in a state in which the vehicle has been parked); 

Regarding claims 6 and 7, these claims comprise limitations substantially the same as claim 1; therefore they are rejected by similar rationale.

Regarding claim 8, Baek-Ciarcia/Perkins-Pham-Jang discloses the around-view image control device of claim 6, wherein the controller is configured to:
block output of the first around-view image signal when the corrected second around-view image signal is generated based on the image information acquired from the plurality of cameras during the predetermined time, and output the corrected second around-view image signal (Baek, fig’s 12 and 13a, para. 0160-0161, these features are obviously disclosed/suggested  in view of: a calibrated around-view image (930), information (1311) indicating a region corrected by offset information, and correction quantity information (1313) are displayed together on a display; in addition, blocking, interrupting, preventing, stopping, and/or pausing the generating /outputting of images during a predetermined time is well known in the art, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this well-known technique in the art into Baek-Ciarcia/Perkins-Pham-Jang’s invention because doing so would enhance user’s viewing experience by allowing user to control the generation of desired images).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 9, Baek-Ciarcia/Perkins-Pham-Jang discloses the around-view image control device of claim 7, wherein the controller is configured to:
output the first around-view image signal and the corrected second around-view image signal, when the corrected second around-view image signal is generated, and output the selected image signal, when a selection signal of one of the first around-view image signal and the corrected second around-view image signal is received (Baek, fig’s 12, 13a and 13b, these features are obviously disclosed/suggested  in view of:  an around-view image generated by using the offset information and a second around-view image generated without using the offset information are displayed together; and when an around-view image is selected from an around-view image and a second around view image which are displayed on a display, offset information is continuously used to generate an around-view image).

Regarding claim 11, Baek-Ciarcia/Perkins-Pham-Jang discloses the method of claim 1, wherein the estimating of the optimal mismatch value comprises estimating an optimal matching value by a Gaussian model based on a plurality of continuously obtained matching values (See Ciarcia, Abstract, a Gaussian model is iteratively applied Perkins, col. 7, line 59 through col. 8, line 15, estimate non-match value using Gaussian model).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 13, this claim comprises limitations substantially the same as claim 11; therefore it is rejected for the same reason set forth.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/           Primary Examiner, Art Unit 2484